
	

113 S1262 IS: Veterans Conservation Corps Act of 2013
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1262
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Nelson introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to establish
		  a veterans conservation corps, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Conservation Corps Act of
			 2013.
		2.Veterans
			 Conservation Corps
			(a)EstablishmentThe
			 Secretary of Veterans Affairs shall, in cooperation with the Attorney General,
			 the Secretary of Agriculture, the Secretary of Commerce, the Secretary of
			 Homeland Security, the Secretary of the Interior, and the Chief of Engineers,
			 establish a veterans conservation corps to assist veterans in the transition
			 from service in the Armed Forces to civilian life and to employ
			 veterans—
				(1)in
			 conservation, resource management, and historic preservation projects on public
			 lands and maintenance and improvement projects for cemeteries under the
			 jurisdiction of the National Cemetery Administration; and
				(2)as
			 firefighters, law enforcement officers, and disaster relief personnel.
				(b)Conservation,
			 resource management, historic preservation, and cemetery maintenance and
			 improvement projects
				(1)In
			 generalAs part of the veterans conservation corps, the Secretary
			 of Veterans Affairs, the Secretary of Agriculture, the Secretary of Commerce,
			 the Secretary of the Interior, and the Chief of Engineers shall—
					(A)employ veterans
			 to carry out projects described in subsection (a)(1); or
					(B)award grants to,
			 or enter into contracts with, State governments, local governments, or
			 nongovernmental entities to employ veterans to carry out projects described in
			 subsection (a)(1).
					(2)PriorityIn
			 employing or awarding grants or contracts to employ veterans under this
			 subsection, the Secretaries referred to in paragraph (1) and the Chief of
			 Engineers shall give priority towards the employment of veterans who served on
			 active duty in the Armed Forces on or after September 11, 2001.
				(3)CoordinationThe
			 Secretary of Veterans Affairs shall coordinate the activities of the Secretary
			 of Agriculture, the Secretary of Commerce, the Secretary of the Interior, and
			 the Chief of Engineers to employ veterans as part of the veterans conservation
			 corps.
				(4)Oversight of
			 projectsThe Secretaries referred to in paragraph (1) and the
			 Chief of Engineers shall each provide oversight of the projects for which they
			 employ veterans under subparagraph (A) of such paragraph or award grants or
			 enter into contracts under subparagraph (B) of such paragraph.
				(c)First
			 responders
				(1)FirefightersAs
			 part of the veterans conservation corps, the Secretary of Homeland Security
			 shall award grants under section 34 of the Federal Fire Prevention and Control
			 Act of 1974 (15 U.S.C. 2229a) to hire veterans as firefighters.
				(2)Law enforcement
			 officersAs part of the veterans conservation corps, the Attorney
			 General shall award grants under part Q of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) to hire veterans as law
			 enforcement officers.
				(3)Disaster relief
			 personnelAs part of the veterans conservation corps, the
			 Secretary of Homeland Security shall provide funds to increase participation by
			 veterans in the FEMA Corps program, which is a partnership between the
			 Corporation for National and Community Service and the Federal Emergency
			 Management Agency.
				(4)PriorityIn
			 awarding grants or providing funds under this subsection to hire veterans, the
			 Secretary of Homeland Security and the Attorney General shall give priority to
			 the hiring of veterans who served on active duty in the Armed Forces on or
			 after September 11, 2001.
				(d)Assistance
				(1)In
			 generalThe Secretary of Veterans Affairs may provide assistance
			 to the Secretaries referred to in subsection (a), the Attorney General, and the
			 Chief of Engineers to carry out the veterans conservation corps. Such
			 assistance may take the form of a transfer under paragraph (2).
				(2)TransfersExcept
			 as otherwise provided in this subsection, of amounts appropriated or otherwise
			 made available to the Secretary of Veterans Affairs to carry out this section,
			 the Secretary of Veterans Affairs may transfer such amounts as the Secretary
			 considers appropriate to carry out the veterans conservation corps to the
			 following:
					(A)The Attorney
			 General.
					(B)The Secretary of
			 Agriculture.
					(C)The Secretary of
			 Commerce.
					(D)The Secretary of
			 Homeland Security.
					(E)The Secretary of
			 the Interior.
					(F)The Chief of
			 Engineers.
					(3)Assistance for
			 conservation, resource management, historic preservation, and cemetery
			 maintenance and improvement projects
					(A)ApplicationIf
			 a Secretary referred to in subsection (b)(1) or the Chief of Engineers seeks
			 assistance under paragraph (1) to employ a veteran to carry out a project under
			 subparagraph (A) of subsection (b)(1) or to award a grant or contract to carry
			 out a project under subparagraph (B) of such subsection, such Secretary or the
			 Chief of Engineers shall submit to the Secretary of Veterans Affairs an
			 application therefor at such time, in such manner, and containing such
			 information as the Secretary of Veterans Affairs may require.
					(B)SelectionThe
			 Secretary of Veterans Affairs shall, in consultation with the steering
			 committee established under subparagraph (C), award assistance under this
			 paragraph in accordance with such criteria as the steering committee
			 establishes.
					(C)Steering
			 committee
						(i)In
			 generalThe Secretary of Veterans Affairs shall establish a
			 steering committee—
							(I)to establish
			 selection criteria for the awarding of assistance under paragraph (1) to employ
			 a veteran to carry out a project under subparagraph (A) of subsection (b)(1) or
			 to award a grant or contract to carry out a project under subparagraph (B) of
			 such subsection; and
							(II)to provide the
			 Secretary of Veterans Affairs with advice on awarding assistance under this
			 subsection with respect to projects described in subsection (a)(1) and carrying
			 out the requirements of the veterans conservation corps under subsection
			 (b).
							(ii)CompositionThe
			 steering committee shall be composed of the following:
							(I)The Secretary of
			 Veterans Affairs.
							(II)The Secretary of
			 Agriculture.
							(III)The Secretary
			 of Commerce.
							(IV)The Secretary of
			 the Interior.
							(V)The Chief of
			 Engineers.
							(iii)ChairpersonThe
			 chairperson of the steering committee shall be the Secretary of Veterans
			 Affairs.
						(iv)Advisory
			 inputThe Secretary of Defense, the Secretary of Labor, and the
			 Chief Executive Officer of the Corporation for National and Community Service
			 may provide advice to the steering committee.
						(4)Assistance for
			 first respondersNot more than 10 percent of amounts appropriated
			 or otherwise made available to the Secretary of Veterans Affairs to carry out
			 this section may be transferred to the Attorney General and the Secretary of
			 Homeland Security to employ veterans under subsection (c).
				(e)Reporting
			 frameworkThe Secretary of Veterans Affairs shall establish a
			 reporting framework to regularly monitor and evaluate the veterans conservation
			 corps to ensure proper oversight and accountability of the veterans
			 conservation corps.
			(f)OutreachThe
			 Secretary of Veterans Affairs shall ensure that veterans employed under the
			 veterans conservation corps are aware of benefits and assistance available to
			 them under laws administered by the Secretary of Veterans Affairs.
			(g)Authorization
			 of appropriations
				(1)In
			 generalThere is available without further appropriation to the
			 Secretary of Veterans Affairs to carry out this section, $600,000,000 for the
			 period of fiscal years 2014 through 2018.
				(2)LimitationOf
			 amounts appropriated or otherwise made available to carry out this section, not
			 more than five percent may be spent to administer the veterans conservation
			 corps.
				(h)Veteran
			 definedIn this section, the term veteran has the
			 meaning given the term in section 101 of title 38, United States Code.
			
